Case: 1:19-cv-00373-KBB Doc #: 55-4 Filed: 09/17/20 1 of 45. PageID #: 540




                 Exhibit D
      Case:
      Case: 1:19-cv-00373-KBB
            1:19-cv-00373-KBB Doc
                              Doc #:
                                  #: 55-4
                                     40-1 Filed:
                                          Filed: 09/17/20
                                                 01/30/20 2
                                                          1 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 541
                                                                             420



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 Beverley Somai and the Fair Housing             :
 Center for Rights & Research,                   :      Case No. 1:19-cv-373
                                                 :
                Plaintiffs,                      :
                                                 :      Judge Kathleen B. Burke
         v.                                      :
                                                 :
 City of Bedford, Ohio,                          :      JURY TRIAL DEMANDED
                                                 :
                Defendant.


                              SECOND AMENDED COMPLAINT

                                        INTRODUCTION

        1.     This litigation challenges the City of Bedford, Ohio’s (“Bedford’s” or the “City’s”)

enactment and aggressive enforcement of its discriminatory local nuisance ordinance (the

“Nuisance Ordinance” or “Ordinance”) — a law that penalizes the City’s residents when they or

someone near their home calls the police for help. (See Bedford Ord. 511.12, attached as Exhibit

A.)

        2.     Under the Ordinance, Bedford can designate someone’s home as a nuisance if two

perceived violations of any law, except for traffic violations, occur near their home or involve a

resident of the home. Ex. A (nuisance designation includes conduct “on properties in the City of

Bedford or involving an offender residing at a property within the City.”).

        3.     In practice, the City enforces the Ordinance when someone calls for police services

near a rental property, or when a call to the police merely “involve[s]” a renter anywhere in

Bedford. After two such calls in one year—for any reason—the Bedford Police may send a letter
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 3
                                                        2 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 542
                                                                           421



to the tenant’s landlord, threatening fines or criminal prosecution against him. The landlord may

evade penalty if he abates the nuisance—i.e., evicts the tenant.

       4.      The Nuisance Ordinance does not distinguish between people committing crimes,

victims of crime, or people calling to report potential crimes or other emergencies. The Ordinance

also does not require convictions for any of the alleged violations of law that trigger its

enforcement.

       5.      In fact, Bedford’s most common application of the Ordinance is to threaten or

penalize property owners when their tenants are calling to seek help.

       6.      Bedford’s Ordinance is one of the harshest of such local laws in the country.

       7.      Bedford adopted the Nuisance Ordinance in 2005 with explicit animus towards

members of protected classes.

       8.      The original 2005 Ordinance sought to exclude Black residents from Bedford, and

was partially based on concerns regarding the changing racial demographics of the City.

       9.      In addition, the 2005 Ordinance specifically targeted domestic violence and did not

exempt domestic violence victims from its enforcement.

       10.     Bedford aggressively enforces the Ordinance to target residents, particularly

renters, who are people of color, women, Housing Choice Voucher Program participants (who are

overwhelmingly people of color and women), single parent or guardian households, and people

with disabilities. Bedford’s enforcement of the Ordinance jeopardizes these residents’ housing

even when residents are simply exercising their right to seek police or emergency assistance.

       11.     Bedford amended the Nuisance Ordinance in 2017 to specifically deny procedural

due process protections to renters whom it designates as nuisances. Bedford now prevents tenants

from receiving even the notice that Bedford has designated their home as a nuisance, and deprives



                                                 2
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 4
                                                        3 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 543
                                                                           422



them of any opportunity to contest this designation. Instead, when Bedford deems someone a

nuisance, it sends a letter directly to the property owner, telling him to abate the nuisance.

       12.     The Ordinance was enacted to discriminate against, is disproportionately enforced

against, and disproportionately impacts people in protected classes including women, residents

with disabilities, and people of color. The Ordinance puts the people it targets at risk of eviction

without notice or a hearing and opportunity to defend themselves.

       13.     Plaintiff Beverley Somai (“Ms. Somai”), a woman of color and a resident of

Bedford, tried many times to contact the police for help with a neighbor who intimidated her and

persistently disrupted her family by making loud noise at their building. The disruptions

particularly disturbed Ms. Somai’s child, who is a person with a developmental disability whose

symptoms, including anxiety and sleeplessness, were exacerbated by occurrences compelling Ms.

Somai to call the police for assistance. Pursuant to the Ordinance, Bedford designated Ms. Somai’s

rental unit as a nuisance and threatened to fine her landlord as a direct result of her requests for

police assistance. Because of this nuisance designation, Ms. Somai faces eviction proceedings and

risks loss of her home.

       14.     The Ordinance and its enforcement penalize Ms. Somai for exercising her right to

speak about her concerns, ask for police assistance, and petition the government for redress of

grievances and deter her from doing so in the future.

       15.     Moreover, the Ordinance and its enforcement discriminate against Ms. Somai and

her household in violation of the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution and the fair housing laws of Ohio and the United States.

       16.     Further, the Ordinance and its enforcement deprive Ms. Somai of due process by

denying her notice that calling the police constituted a nuisance and would place her at risk of



                                                  3
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 5
                                                        4 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 544
                                                                           423



eviction, and by denying her any opportunity to contest the application of an Ordinance that

impacts her interests.

        17.    As a result of the Nuisance Ordinance and its unconstitutional and discriminatory

enforcement, Ms. Somai and other similar residents of Bedford face eviction, loss of access to

police and emergency services, and continued violations of their rights.

        18.    Plaintiff Fair Housing Center for Rights & Research (“Fair Housing Center”) is a

non-profit organization that assists individuals like Ms. Somai to attain and keep secure housing.

The Fair Housing Center also performs research and advocacy to combat housing discrimination

in Northeast Ohio, including specifically in Bedford.

        19.    The Fair Housing Center has expended significant resources and staff time into

research, outreach, and investigation to combat the impact of nuisance ordinances in Bedford and

similar cities. The Ordinance has forced the Fair Housing Center to divert its limited resources to

fight the Ordinance in the City.

        20.    The Nuisance Ordinance does not further any public safety goals or any other

legitimate governmental interests. To the contrary, by penalizing victims of crime and other people

who seek emergency assistance, the Ordinance deters calls for help and crime reporting, thereby

harming public safety and public health. The U.S. Department of Housing & Urban Development,

the U.S. Department of Justice, and numerous state legislatures have recognized the serious

detrimental consequences of nuisance ordinances similar to Bedford’s on community security and

stability.

        21.    Plaintiffs ask this Court to strike down the Nuisance Ordinance and permanently

enjoin the City from enforcing it, under the Ohio and United States Constitutions and the state and

federal fair housing laws.



                                                4
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 6
                                                        5 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 545
                                                                           424



                                  JURISDICTION AND VENUE

          22.   This Court has subject matter jurisdiction over this action pursuant to Article III of

the Constitution of the United States, 28 U.S.C. § 1331 & 1343, 42 U.S.C. § 3613, and 28 U.S.C.

§ 1367.

          23.   Declaratory relief is authorized by 28 U.S.C. § 2201 and Federal Rule of Civil

Procedure 57.

          24.   Injunctive relief is authorized by Federal Rule of Civil Procedure 65.

          25.   This Court has personal jurisdiction over the Defendant because it is located in the

Northern District of Ohio.

          26.   Venue of this Court is proper under 28 U.S.C. § 1391(b), as this is the judicial

district in which a substantial part of the events giving rise to the claims occurred and is where the

property that is the subject of the action is situated.

                                              PARTIES

          27.   Plaintiff Beverley Somai. Ms Somai is a Woman of Color. She is a resident of

Bedford, Ohio where she lives with her son, who is a person with a developmental disability. They

rent their apartment with the assistance of a Housing Choice Voucher, also known as a Section 8

voucher. Ms. Somai and her family are subject to housing instability, including potential eviction

and other harms, based on the Nuisance Ordinance.

          28.   Plaintiff Fair Housing Center for Rights & Research. The Fair Housing Center

is a 501(c)3 non-profit fair housing agency whose mission is to protect and expand fair housing

rights, eliminate housing discrimination, and promote integrated communities in Northeast Ohio,

including in the City of Bedford. It was first established in 1983 and is based in Cleveland, Ohio.

To effectuate its goals, the Fair Housing Center provides a range of services, including research

on housing and lending patterns in Northeast Ohio, fair housing law seminars and events, systemic

                                                    5
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 7
                                                        6 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 546
                                                                           425



and complaint-based housing discrimination testing, and assistance to housing discrimination

victims during the administrative complaint process. Relevant to the instant case, the Fair Housing

Center has engaged in extensive research and outreach related to the Nuisance Ordinance,

including most recently with respect to the Ordinance’s impact on domestic violence survivors and

individuals with disabilities.

       29.      Defendant City of Bedford. The City is a chartered municipal corporation and

body politic operating under the Laws of the State of Ohio and is situated wholly within Cuyahoga

County, Ohio. Bedford enacted the Nuisance Ordinance and is responsible for its continued

enforcement.

                                              FACTS

             Bedford Adopted Its Nuisance Ordinance with Discriminatory Purpose

       30.      Bedford is an inner-ring suburb that shares its western border with the east side of

Cleveland. Before the late 1990s, the residents of Bedford were predominantly white, middle-class

homeowners. The residents of Cleveland’s east side were predominantly Black during this period,

and Cleveland’s east side continues to have a majority Black population.

       31.      Bedford’s racial demographics have changed dramatically over the last couple of

decades, as Black residents have moved over the urban border.

       32.      In 1990, Bedford had a population of 14,822, including 14,015 residents who

identified as only white and 671 residents who identified as only Black. 1




1
 Census 1990, Social and Economic Characteristics Ohio, Table 7 Race and Hispanic Origin at
p. 35, available at https://www.census.gov/prod/cen1990/cp2/cp-2-37-1.pdf (last visited Feb. 16,
2019).
                                                 6
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 8
                                                        7 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 547
                                                                           426



          33.   In 2000, the population of 14,214 included 11,231 residents who identified as only

white and 2,506 residents who identified as only Black. 2

          34.   By 2010 Bedford saw a decreased total population of 13,074, of which 7,051

residents identified as only white and 5,479 residents identified as only Black. 3 Today, Black

residents make up the majority of Bedford’s population.

          35.   Of Bedford’s Black residents, 73% were renters when Bedford enacted its law. Of

Bedford’s white residents, only 30% were renters. 4

          36.   Even though Black residents currently make up a majority of Bedford’s residents,

Bedford’s city government and police department remain predominantly white.

          37.   In 2005, when Bedford enacted its Nuisance Ordinance, the Mayor was white, and

the City Council was comprised of all white members. The Mayor and City Council remain all

white.5

          38.   The Bedford Police Department is about 97% white.6

          39.   Against this backdrop of an increasing Black population and as a direct response to

it, Bedford first enacted the Nuisance Ordinance as Ord. 7702.05 in May 2005.




2
  Census 2000, Ohio: 2000 Summary Population and Housing Characteristics, Table 3 Race and
Hispanic or Latino at p. 104, available at https://www.census.gov/prod/cen2000/phc-1-37.pdf
(last visited Feb. 15, 2019).
3
  Census 2010, available at
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk.
4
  U.S. Census Bureau, American Fact Finder, Bedford, Ohio, TENURE (WHITE ALONE
HOUSEHOLDER) Universe: Occupied housing units with a householder who is White alone
2005-2009; Bedford, Ohio, TENURE (BLACK ALONE HOUSEHOLDER) Universe: Occupied
housing units with a householder who is Black alone 2005-2009.
5
  Bedford City Council Website, available at https://bedfordoh.gov/departments/city-council/
(last visited Feb. 15, 2019).
6
  Nick Castele, “Diversity a Challenge for Suburban Police Departments in Cuyahoga County,”
WCPN Ideastream, Aug. 29, 2014, available at https://www.ideastream.org/news/diversity-a-
challenge-for-suburban-police-departments-in-cuyahoga-county (last visited Feb. 15, 2019).
                                                 7
    Case:
    Case: 1:19-cv-00373-KBB
          1:19-cv-00373-KBB Doc
                            Doc #:
                                #: 55-4
                                   40-1 Filed:
                                        Filed: 09/17/20
                                               01/30/20 9
                                                        8 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 548
                                                                           427



       40.     Bedford City Council’s meeting minutes leading up to and including the Nuisance

Ordinance’s enactment demonstrate it was passed with explicit animus towards and with the

purpose of excluding Black residents from Bedford.

       41.     At a City Council meeting on April 18, 2005, after noting Bedford’s changing racial

dynamics, a community member asked what the City was going to do “as far as addressing the

mixture of the community,” and stated that he did not want Bedford to become like two nearby

cities, Maple Heights and Warrensville Heights. These cities are majority Black. 7

       42.     The Mayor and City Council responded to these concerns at the May 2, 2005 City

Council meeting before voting to pass the Nuisance Ordinance:

       Mayor Pocek said one of the things we take pride in is middle class values. We
       believe in those middle-class values of neighborhoods where people can go home
       and their home is their castle and feel safe. If you want to go out onto Wandle
       Avenue at 9:30 p.m. and walk around the block, you should not have any fear. We
       take pride in that. We believe in neighborhoods not hoods. We will do everything
       we can to maintain those quality of life issues. . . . The Mayor sincerely believes
       that the person that comes of the inner city is coming for those reasons. The people
       who do not and bring those values out here, the values of the gang or of drugs, that
       will not happen here. That is one of the reasons we passed that nuisance law
       tonight. . . . Mayor Pocek said he has made mention of the students walking down
       the streets and these are predominantly African American kids who bring in that
       mentality from the inner city where that was a gang related thing by staking their
       turf. We are trying to stop that.8

       43.     The Nuisance Ordinance was adopted at the May 2, 2005 meeting by the unanimous

vote of the all-white City Council.9

       44.     The official preamble to the 2005 Ordinance alluded to the concerns about changing

demographics, complaining that “responsible homeowners move out of neighborhoods where such

activity occurred.” (Ord. 7702-05).



7
  Bedford City Council Minutes, April 18, 2005.
8
  Bedford City Council Minutes, May 2, 2005 (emphasis added).
9
  Id.
                                                8
     Case:
     Case:1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc#:
                                 #:55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                 01/30/20 10 of44.
                                                           9 of 45. PageID
                                                                    PageID#:
                                                                           #:428
                                                                             549




        45.      On or about January 2, 2006, as the Nuisance Ordinance was beginning to be

enforced, the Plain Dealer cited the City Mayor’s description of “urban immigration” from

Cleveland to the suburbs as a “culture clash.” The Mayor explained that he supported curtailing

this “urban immigration” as part of his “quest to preserve what he and officials in other cities refer

to as the suburbs’ quality of life. It results from class friction in neighborhoods where the

population is increasingly poor and, in many cases, [B]lack.”10

        46.      This news report cited Bedford’s Nuisance Ordinance as a device that Bedford’s

government used to combat the so-called “urban immigrant.” The article quoted a Black Bedford

resident lamenting that during the same time period, Bedford took down all of its outdoor

basketball hoops because, as the reporter summarized Bedford’s concern, “families were

intimidated by crowds of young [Bl]ack males who blasted music and cursed.” 11

        47.      Later, a year after enacting the Nuisance Ordinance, Bedford’s Mayor bragged to

the Mayor of nearby Campbell, Ohio, that the Ordinance “really solved a lot of their problems

with section 8,” referring to the federal Housing Choice Voucher Program (“HCVP”) (of which

Plaintiff Ms. Somai is a participant).12

        48.      It is widely recognized that opposition to HCVP participants is commonly coded

language for opposition to racial minorities.13 The phrase “Section 8” is often considered to be a

racial slur.14



10
   Thomas Ott, “Urban Immigrants Bring a Culture Clash to Older Suburbs,” The Plain Dealer,
2006 WLNR 61813 (Jan. 2, 2006).
11
   Id.
12
   Campbell, Ohio City Council Minutes, Oct. 4, 2005.
13
   Jones v. Travelers Casualty Insurance Company of America, No. C-13-02390, 2015 WL
5091908, at *2 (N.D. Cal., May 7, 2015).
14
   United States v. City of Parma, Ohio, 494 F. Supp. 1049, 1071 (N.D. Ohio, 1980) (opposition
to “section 8” was evidence of racial animus); Emily Badger, “How Section 8 Became a ‘Racial
Slur,’” Washington Post, June 15, 2015, available at
                                                  9
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 11
                                                       10 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 550
                                                                           429



       49.     Black renters using the HCVP administered by Cuyahoga County Metropolitan

Housing Authority (“CMHA”) make up 89.6% of the program’s participants overall, and 95.8%

of the HCVP renters in Bedford.15

       50.     Households headed by women like Ms. Somai also make up 82.5% of CMHA’s

Voucher Program, and over 85% of voucher households in Bedford. 16

       51.     As enacted in 2005, the original version of the Nuisance Ordinance also specifically

penalized domestic violence survivors. The Ordinance included the following as a nuisance

activity: “Assault in violation of Section 537.03 and/or domestic violence in violation of Section

537.14 provided that the offender is a resident of the premises where the assault or domestic

violence occurs or an invited guest of a resident of said premises.” Ordinance No. 7702-05

(codified at 511.12(a)(3)).

       52.     The 2005 Ordinance provided no exemption for the victims of assault or domestic

violence. It therefore authorized penalties to be imposed on residents who sought police protection

because they were the victims of assault or domestic violence.

       53.     In fact, one resident who spoke up at the Council Meeting when the 2005 Ordinance

was discussed urged the Council: “If you have two call outs for domestic violence, that warrants

an eviction instead of getting this tied up in courts and assessing taxes that take forever.”

       54.     Blaming and stereotyping of domestic violence survivors, the majority of whom

are women, as being responsible for the violence perpetrated against them is a form of




https://www.washingtonpost.com/news/wonk/wp/2015/06/15/how-section-8-became-a-racial-
slur/?noredirect=on&utm_term=.e0ca371e2629 (last visited Feb. 15, 2019).
15
   CMHA HCVP Demographic Report by Municipality, Jan. 2, 2016, available at
https://www.cmha.net/webshare/docs/aboutus/DemogRptHCVP.pdf (last visited Feb. 15, 2019).
16
   Id.
                                                 10
      Case:
      Case: 1:19-cv-00373-KBB
            1:19-cv-00373-KBB Doc
                              Doc #:
                                  #: 55-4
                                     40-1 Filed:
                                          Filed: 09/17/20
                                                 01/30/20 12
                                                          11 of
                                                             of 45.
                                                                44. PageID
                                                                    PageID #:
                                                                           #: 551
                                                                              430



discrimination that many women domestic violence survivors experience when seeking police and

emergency assistance.

         55.    While the Nuisance Ordinance was subsequently amended to broadly encompass

any two violations of law, the City continues to carry out its original purpose of targeting domestic

violence. As discussed supra, the City routinely enforces the Ordinance against domestic violence

victims.

               Bedford Progressively Amended its Ordinance to Make it Harsher

         56.    In 2014, Bedford City Council approved two separate amendments to broaden and

intensify the Nuisance Ordinance.17

         57.    The amendments resulted in four major changes. First, the City increased the scope

of the Ordinance to include any offense under state or local law, except traffic violations. The prior

version used a list of many specific offenses, while the amended Ordinance encapsulates almost

all offenses. Second, the City expanded liability to allow a nuisance designation even when the

resident committed an offense somewhere other than the property. Third, the City increased the

civil fees associated with violation. Finally, the City increased the criminal penalty to a first degree

misdemeanor.18

         58.    In 2016 and 2017, academic researchers, advocates, and news media widely

discussed the legal defects of criminal activity nuisance ordinances, specifically analyzing

Bedford’s Ordinance. These advocates put Bedford on notice of these issues, including how the

Ordinance penalized people for seeking emergency assistance and discriminated against people of

color, women domestic violence victims, individuals with disabilities, and others.




17
     Bedford Ordinances 9187-14 and 9159-14.
18
     Id.
                                                  11
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 13
                                                         12 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 552
                                                                             431



        59.    For example, a November 2017 study released by researchers at Cleveland State

University and the ACLU of Ohio discussed Bedford’s ordinance at length. 19 The study found that

more than 50% of the nuisance letters sent by Bedford during the study period involved domestic

violence; that renters were overrepresented in nuisance letters; that the City sent nuisance letters

in response to residents’ mental health crises; and that the City sent letters based on extremely

minor and even non-criminal behavior by youth. The study was covered extensively in local media.

The Cleveland Plain Dealer ran a story on its front page. Several local television stations discussed

the report during the news hour. This study and its findings was also discussed in a New York

Times opinion piece, “When calling 911 makes you a nuisance,” published in November 2017. In

addition, in May 2017, the Fair Housing Center sent a letter to Bedford’s City Manager advising

him that the Nuisance Ordinance raised discrimination concerns under the Fair Housing Act.

        60.    Instead of responding to the legal defects in the Ordinance, Bedford doubled down.

The City amended the Ordinance again in 2017 for one narrow purpose: to deny renters any notice

that the Ordinance has triggered against them. Now, the Ordinance specifies that only property

owners—and not the tenants impacted by the nuisance “abatement”—receive notices of intent to

enforce the Ordinance and have the opportunity to appeal any nuisance designation. 20

        61.    In debating the 2017 amendment, a Bedford City Council member expressed a

desire to “have the verbiage cleaned up so the warning letters, billings and/or any assessments

would be mailed directly to the property owner; not the tenant. The Council had no issues with the

request.”21




19
   Mead, et al., Who is a Nuisance? Criminal Activity Nuisance Ordinances in Ohio, at 11
(2017), available at https://ssrn.com/abstract=3067028.
20
   Bedford City Council Work Session Minutes Sept. 5, 2017; Bedford Ordinance 9523-17.
21
   Bedford City Council Work Session Minutes, Sept. 5, 2017.
                                                 12
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 14
                                                       13 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 553
                                                                           432



              The Current Version of Bedford’s Ordinance is Facially Unlawful

       62.     Bedford’s Nuisance Ordinance is now among the broadest and harshest of such

local laws in the country.

       63.     Unlike most criminal activity nuisance ordinances that clearly identify specific

criminal offenses that are considered nuisances, Bedford now considers “any violation of a City

of Bedford ordinance or the Ohio Revised Code excluding traffic violations” to be a nuisance. Ex.

A. The Ordinance does not, on its face, limit its scope to criminal violations.

       64.     Violation of the Ordinance also does not require a criminal conviction. The

Ordinance allows the mere allegation of a violation of any law to be used to deem a property a

nuisance.

       65.     The nuisance designation is triggered either when any perceived violation occurs

on a property or when the perceived violation “involves an offender residing at a property.” Id.

Thus, for example, a person who spits on a sidewalk on the other side of town, see Bedford Ord.

§ 531.01, or violates any other law anywhere in Bedford, could have their behavior attributed to

their residence, and by extension to the property owner.

       66.     The Ordinance is designed to vicariously punish property owners for activity that

occurs on their property or that is attributed to someone who lives on their property, even when

the property owner was not involved in the perceived violation.

       67.     Whenever more than two perceived violations of any non-traffic law are associated

with a property or a resident within a one-year period, Bedford’s Ordinance provides that the

property owner faces escalating punitive fines up to $1,000. These fines can be certified as a lien

on the property. Ex. A.




                                                 13
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 15
                                                         14 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 554
                                                                             433



        68.    Under sections 501.99 and 511.99 in Bedford’s Codified Ordinances, the property

owner is also potentially subject to a first-degree misdemeanor charge and 180 days in jail.

        69.    Bedford’s Ordinance gives a property owner only ten days to appeal a fine. Id. §

(b)(3). To avoid paying an assessed fine, the property owner must show both that they did not

know of the alleged nuisance activity and that they “promptly took all actions necessary to abate

the nuisance including, without limitation, compliance with the requirements of Ohio R.C.

5321.17(C) and 5321.04(A)(9),” which relate to the eviction of tenants. Id. §(b)(3)(B).

        70.    When a rental property is deemed to be a nuisance, the most common response for

a property owner is to evict the tenant, as contemplated by the Nuisance Ordinance. Because of

the 2017 amendment, the tenant will not receive notice of or be allowed to appeal the nuisance

designation.

        Bedford Enforces the Ordinance in an Unconstitutional and Discriminatory Manner

A. Bedford Targets People Who Seek Police Assistance Including Crime Victims and
   Individuals With Disabilities

        71.    Bedford primarily uses the Ordinance to target residents who seek police assistance

and emergency response, including when they are reporting domestic violence or other crimes

against them or someone close to them. The City’s enforcement disproportionately penalizes

women and residents of color who are seeking police and emergency services, and penalizes

residents with disabilities, including disabled people living in group homes.

        72.    Based on nuisance records from the last several years, one of the most common

offenses that will trigger Bedford’s Ordinance is domestic violence. Over half of the nuisance

letters that Bedford sent in recent years were based on domestic violence. 22



22
  Mead, et al., Who is a Nuisance? Criminal Activity Nuisance Ordinances in Ohio, at 11
(2017), available at https://ssrn.com/abstract=3067028.
                                                14
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 16
                                                       15 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 555
                                                                           434



       73.      Bedford’s Ordinance and its enforcement regularly deem crime survivors to be

nuisances if the crime takes place on their property. Indeed, the original Ordinance specifically

stated that domestic violence was a nuisance offense even when the offender was not a resident of

the property.

       74.      In particular, Bedford has aggressively targeted people who call the police for

assistance, as in the following instances:

                 a.    In 2017, Bedford sent a nuisance letter to the owner of a rental property

         when police responded there twice: (1) when the tenant’s male “friend pulled her hair

         and won’t leave,” and (2) when a neighbor complained about a group making noise

         outside, but “all [was] quiet on arrival.”

                 b.    In 2018, Bedford sent a nuisance letter after a worried mother complained

         that her child was physically assaulted by her child’s father, and wanted to press charges

         against the father for abuse.

                 c.    In one instance, Bedford targeted Black youth and domestic violence

         survivors in the same letter. In 2015, Bedford police threatened the owner of a rental

         property with a nuisance designation because: (1) a Black child they believed to reside

         at the property was at the library after he had been banned from it, and (2) a woman

         resident requested police assistance when her boyfriend committed acts of violence

         against her at and away from the property.

       75.      Additionally, Bedford has repeatedly used the Nuisance Ordinance to target

properties to penalize residents who call for assistance with mental health crises, as in the following

instances:




                                                  15
Case:
Case: 1:19-cv-00373-KBB
      1:19-cv-00373-KBB Doc
                        Doc #:
                            #: 55-4
                               40-1 Filed:
                                    Filed: 09/17/20
                                           01/30/20 17
                                                    16 of
                                                       of 45.
                                                          44. PageID
                                                              PageID #:
                                                                     #: 556
                                                                        435



            a.    In 2018, the City issued several fines, in the total amount of $2,000 dollars,

    to the operator of a group home for individuals with development and intellectual

    disabilities, based on calls for assistance for a client in crisis. The City penalized the

    operator, despite that the City’s records noted that the client required medical care for

    self-inflicted injuries and that the client has an intellectual disability and several mental

    health diagnoses. In its enforcement letters, City officials informed the group home

    operator that the fines would be waived if the staff “send[s] me proof that you are evicting

    [the disabled resident].” When the group home staff presented a copy of a new lease

    executed by the disabled resident for an apartment in Cleveland, the fines were waived.

            b.    In 2018, the City issued a $250 fine under the Ordinance against a mother

    for calling for assistance with her daughter with bipolar disorder who was experiencing

    a crisis.

            c.    In 2018, the City issued a warning letter based on calls for assistance by a

    resident who was repeatedly described by the BPD as a “mental subject.” The City’s call

    reports also noted that the caller “sounds very erratic and mental,” and that “history

    shows mental history.”

            d.    Between 2016 and 2017, Bedford repeatedly used the Ordinance to fine a

    group home for children with disabilities after the staff sought assistance with mental

    health crises and medical emergencies. The City issued an enforcement letter after the

    group home staff sought help for a medical emergency involving a child who “got pushed

    into a chair by another juvenile and hit his head. . . . [and] got his eye split open and [wa]s

    bleeding.” The child had to be transported to the Bedford Medical Center. The City fined




                                             16
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 18
                                                       17 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 557
                                                                           436



         the group home $250, as well as threatened to criminally prosecute the property owners

         and issue escalating fines if they required future police assistance.

                 e.     In 2016, the City issued a warning letter to a household based on three calls

         for assistance involving a child who had bipolar disorder and “had not taken his

         medication.”

                 f.     In 2016, the City issued a warning letter based on four calls for assistance

         with mental health crises, three of which were described as a “psychiatric situation.” In

         its reports, the City noted that the calls involved a “mental health client” who was “a

         schizophrenic male who is bipolar and has autism.”

                 g.     In 2015, the City issued a warning letter based on calls for assistance with

         mental health crises, including: (1) a neighbor’s phone call about the resident’s

         “psychiatric situation” when the resident had “slit her wrists;” (2) a “personal welfare

         check,” conducted at a friend’s request, on the resident who had not been able to afford

         her medications; and (3) the resident’s distress over being called “crazy” and her failure

         to take her medication in several days.

       76.     Bedford pressures owners of rental properties to abate the alleged nuisance by

evicting vulnerable tenants—including women, people receiving subsidized housing, people of

color, and people with disabilities—who, in most cases, have done nothing wrong. A failure to

abate a nuisance is a criminal offense in Bedford, and property owners can be fined $250 or

charged with a first-degree misdemeanor.

       77.     As noted above, local news media, researchers, and the Fair Housing Center all

raised concerns that Bedford was penalizing survivors of domestic violence, residents with

disabilities, and other individuals seeking police support. Instead of responding to these concerns,



                                                 17
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 19
                                                         18 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 558
                                                                             437



Bedford amended the Nuisance Ordinance to make it impossible for tenants to challenge illegal

and improper nuisance designations. 23

B. Bedford Targets and Disparately Impacts Members of Protected Classes

        78.    Bedford’s Ordinance was designed to allow for discriminatory enforcement.

Through its discriminatory enforcement, Bedford intentionally discriminates on the basis of

protected characteristics, including race, disability, and sex. Moreover, the Ordinance and its

application have a disparate impact based on race, disability, and sex.

        79.    The federal Fair Housing Act makes it unlawful to deny housing or make housing

unavailable to any person “because of race, color, religion, sex, familial status, or national

origin.”24 The Fair Housing Act also prohibits discrimination in the “terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

therewith” for the same reasons.25 The Fair Housing Amendments Act of 1988 extended these

protections to persons with disabilities.26 Discrimination prohibited by the Fair Housing Act also

includes “a refusal to make a reasonable accommodation in rules, policies, practices, and services,

when such accommodation may be necessary to afford a person with a disability an equal

opportunity to use and enjoy a dwelling.” 27

        80.    For the purposes of the Fair Housing Act, disability includes: (1) “a physical or

mental impairment which substantially limits one or more . . . major life activities”; (2) “a record

of having such an impairment”; or (3) when a person is “regarded as having such an impairment.” 28




23
   Bedford City Council Work Session Minutes Sept. 5, 2017; Bedford Ordinance 9523-17.
24
   42 U.S.C. § 3604(a).
25
   Id. § 3604(b).
26
   Id. § 3604(f)(2).
27
   Id. § 3604(f)(3)(B).
28
   Id. § 3602(h).
                                                  18
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 20
                                                         19 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 559
                                                                             438



A physical or mental impairment includes, but is not limited to, “[a]ny mental or physiological

disorder,” including learning disabilities, autism, “emotional or mental illness,” alcoholism, and

“drug addiction (other than addiction caused by current, illegal use of a controlled substance).” 29

        81.    Federal courts have repeatedly recognized that the FHAA’s protections apply to

individuals with a mental illness,30 such as depression and anxiety disorder, 31 as well as to

individuals with a developmental disability. 32 The FHAA’s protections also extend to those in

recovery from alcoholism or drug addiction.33A defendant may violate the Fair Housing Act

through either intentional discrimination or through facially neutral conduct that has an unjustified

disparate impact or effect based on one or more protected classifications, such as race, disability,

or sex.34

        82.    The City’s Ordinance makes housing unavailable to tenants who are evicted,

threatened with eviction, or otherwise penalized because of its provisions. The Ordinance

discriminates against those tenants, as well as other tenants who are chilled from seeking police

assistance or emergency services for fear of triggering the Ordinance’s penalties, interfering with

the privileges of renting and the provision of municipal services related to renting.




29
   24 C.F.R. § 100.201(a)(2).
30
   See, e.g., Step By Step, Inc. v. City of Ogdensburg, 176 F. Supp. 3d 112, 124‒25 (N.D.N.Y.
2016).
31
   See, e.g., Castillo Condo. Ass’n v. U.S. Dep’t of Hous. & Urban Dev., 821 F.3d 92, 98 (1st Cir.
2016).
32
   Marbrunak, Inc. v. City of Stow, 974 F.2d 43, 47 (6th Cir. 1992) (holding that a municipal
zoning ordinance’s extensive safety protections for family homes housing indiivduals with
developmental disabilities violated the Fair Housing Amendments Act).
33
   See, e.g., Valley Hous. LP v. City of Derby, 802 F. Supp. 2d 359, 383 (D. Conn. 2011) (citing
Reg’l Econ. Cmty. Action Program, Inc. v. City of Middletown, 294 F.3d 35, 46 n.2 (2d Cir.
2002)).
34
   See Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, 135 S. Ct. 2507 (2015);
see also 24 C.F.R. § 100.500 et seq.
                                                 19
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 21
                                                       20 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 560
                                                                           439



       83.     In addition to enacting its Ordinance with a discriminatory intent on the basis of

race, the City targets its enforcement of the Ordinance against Black residents, and its enforcement

of the Ordinance disproportionately impacts Black residents. Accordingly, Black residents

disproportionately face eviction, threats of eviction, and other penalties as a result of the

Ordinance. The City’s Ordinance thus makes housing unavailable, discriminates in the privileges

of renting, and discriminates in the provision of municipal services related to rental housing,

because of race and color.

       84.     The Bedford Police Department uses the Ordinance to target Black residents for

activities that are not crimes, and in some cases, that occur outside of the residents’ homes.

                 a.    In 2017, the Bedford Police Department issued a nuisance letter to a rental

         property after responding twice to calls for assistance from a Black renter complaining

         about her “disrespectful” 17-year-old.

                 b.    In 2016, the Bedford Police Department issued a nuisance letter and fined

         the owner of a rental property $250 after a 16-year-old Black resident was seen walking

         through a skateboard park after curfew and was taken home by the police to his

         grandmother’s apartment.

       85.     In 2016, the Bedford Police Department issued a nuisance letter to a rental property

after an officer “spoke with a Black male about shouting vulgar/profane language.” This same

pattern of discriminatory enforcement can be found for other protected classes as well.

Specifically, the City disproportionately enforces the Ordinance against survivors of domestic




                                                  20
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 22
                                                         21 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 561
                                                                             440



violence—the vast majority of whom are women—for seeking police assistance and emergency

services related to the abuse they experienced. 35

        86.    Over an 18-month period, the City issued at least 47 nuisance abatement letters

pursuant to the Ordinance. Based on a review of Bedford’s enforcement of the Ordinance, over

half of those nuisance abatement letters were sent in response to domestic violence incidents. 36

Accordingly, the City’s enforcement of the Ordinance imposes an unnecessary disparate impact

against women, in violation of the Fair Housing Act’s protections.

        87.    The City’s enforcement of the Ordinance has a discriminatory effect on residents

with disabilities or perceived disabilities, including disabled people who live in group homes.

Based on its discovery responses, the City sent at least 36 nuisance abatement warning and/or fine

letters pursuant to the Ordinance where the responding officers documented mental health

concerns. Accordingly, residents with disabilities face a heightened risk of eviction, threats of

eviction, and other penalties as a result of the Ordinance.

        88.    Additionally, the City’s Ordinance serves no legitimate purpose. Although the

Ordinance purports to promote public safety, the Ordinance effectively decreases safety by

discouraging residents and property owners from contacting police assistance and emergency

services. Moreover, the Ordinance results in general distrust of law enforcement and government

bodies by penalizing residents for utilizing such services.




35
   According to a 2015 report from the U.S. Justice Department’s Bureau of Justice Statistics,
from 1994 to 2010, approximately 80% of victims of intimate partner violence were women.
Institute for Women’s Policy Research, The Economic Cost of Intimate Partner Violence, Sexual
Assault, and Stalking (Aug. 2017), at 4, https://iwpr.org/wp-
content/uploads/2017/08/B367_Economic-Impacts-of-IPV-08.14.17.pdf.
36
   Joseph Mead, et al., Who is a Nuisance? Criminal Activity Nuisance Ordinances in Ohio, at 11
(2017).
                                                 21
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 23
                                                         22 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 562
                                                                             441



        89.    Even if the City’s Ordinance increased public safety, this purpose could be achieved

through less discriminatory means that do not result in disproportionate penalties, like eviction and

other harms, against Black residents, individuals with disabilities, and women.

        90.    The City’s Ordinance also stands in conflict with various federal laws and guidance

documents, further demonstrating that the Ordinance is not the least discriminatory means of

effectuating any legitimate purpose.

        91.    The United States Department of Housing and Urban Development (“HUD”) has

issued guidance stating that nuisance ordinances, such as Bedford’s Ordinance, that have an

unjustified discriminatory impact on survivors of domestic violence violate the Fair Housing Act. 37

HUD’s guidance further noted: “Where such a [nuisance ordinance enforcement] practice is

challenged and proven to have a disparate impact, the local government would have the difficult

burden to prove that cutting off access to emergency services for those in grave need of such

services, including victims of domestic violence or other crimes, thereby potentially endangering

their lives, safety and security, in fact achieves a core interest of the local government and was not

undertaken for discriminatory reasons or in a discriminatory manner.” 38

        92.    Furthermore, the United States Congress has recognized that it is improper to evict

survivors of domestic violence, sexual assault, dating violence, and stalking because of the abuse




37
   U.S. Dep’t of Hous. & Urban Dev., Office of General Counsel Guidance on Application of
Fair Housing Act Standards to the Enforcement of Local Nuisance and Crime-Free Housing
Ordinances Against Victims of Domestic Violence, Other Crime Victims, and Others Who
Require Police and Emergency Services (Sept. 13, 2016), at 9, 12,
https://www.hud.gov/sites/documents/FINALNUISANCEORDGDNCE.PDF.
38
   U.S. Dep’t of Hous. & Urban Dev., Office of General Counsel Guidance on Application of
Fair Housing Act Standards to the Enforcement of Local Nuisance and Crime-Free Housing
Ordinances Against Victims of Domestic Violence, Other Crime Victims, and Others Who
Require Police and Emergency Services (Sept. 13, 2016), at 12,
https://www.hud.gov/sites/documents/FINALNUISANCEORDGDNCE.PDF.
                                                 22
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 24
                                                         23 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 563
                                                                             442



that they have endured. Through the Violence Against Women Act, Congress barred housing

providers that receive federal funds, including Section 8 subsidies, from evicting people due to the

abuse they have experienced.39 Such provisions express a clear federal policy that is inconsistent

with the notion that the City’s policy of penalizing survivors of domestic violence or stalking is

ever appropriate, or that it could be the least discriminatory means of furthering any legitimate

government purpose.

        93.    Access to stable housing is critical to ensuring the long-term safety and security of

survivors of domestic violence and other forms of abuse. Indeed, lack of housing is regularly

reported by domestic violence survivors as a “primary barrier to escaping abuse.” 40

        94.    Domestic violence survivors also face an increased risk of eviction due to the abuse

committed against them, particularly because of unjust policies like the City’s Nuisance

Ordinance. A 2005 study found that as many as 11% of all evictions nationwide were evictions of

domestic violence survivors due to the abuse they experienced. 41 Additionally, a Michigan-based

study of women currently or formerly receiving welfare revealed that women who had experienced

recent or ongoing domestic violence were far more likely to face eviction than other women. 42




39
   34 U.S.C. § 12491.
40
   Nat’l Network to End Domestic Violence, Housing (2017), https://nnedv.org/content/housing/.
Moreover, in a 2012 report, the National Law Center on Homelessness and Poverty found that, in
some parts of the country, one out of four adults experiencing homelessness reported that
domestic violence caused their homelessness. Nat’l Law Ctr. on Homelessness & Poverty,
There’s No Place Like Home (Oct. 2012), at 5, https://nlchp.org/wp-
content/uploads/2018/10/Theres_No_Place_Like_Home.pdf.
41
   National Law Center on Homelessness & Poverty, Lost Housing, Lost Safety: Survivors of
Domestic Violence Experience Housing Denials and Evictions Across the Country (2007), http://
www.nlchp.org/content/pubs/NNEDV-NLCHP_Joint_Stories%20_February_20072.pdf.
42
   Richard M. Tolman, Sandra K. Danziger & Daniel Rosen, Michigan Program on Poverty and
Social Welfare Policy, Domestic Violence and Economic Well-Being of Current and Former
Welfare Recipients (2001).
                                                23
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 25
                                                         24 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 564
                                                                             443



And a 2019 study published by the Fair Housing Center found that in Northeast Ohio specifically,

nuisance ordinances lead to evictions of domestic violence survivors. 43

        95.    Congress has also recognized a “strong link between domestic violence and

homelessness,” through its 2005 and 2013 reauthorizations of the Violence Against Women Act. 44

        96.    Penalizing domestic violence survivors for seeking police assistance or emergency

services not only jeopardizes their access to housing, but discourages survivors from accessing

potentially life-saving aid.

        97.    Individuals with disabilities also face significant barriers to accessible and

affordable housing, forcing many people with disabilities into “homelessness or segregated,

restrictive, and costly institutional settings such as psychiatric hospitals, adult care homes, nursing

homes, or jails.”45 Since the early 2000s, complaints of disability discrimination have comprised

the largest percentage of housing discrimination complaints received by both public and private

fair housing enforcement organizations.46

        98.    Individuals with disabilities often face eviction from their housing for reasons

related to their disabilities, leading to homelessness and institutionalization. 47 Eviction frequently




43
   M. Lepley & L. Mangiarelli, Domestic Violence Survivor Housing Discrimination in
Cuyahoga County (Feb. 2019) available at http://www.thehousingcenter.org/wp-
content/uploads/2019/03/Domestic-Violence-Discrimination-Study-Final.pdf
44
   34 U.S.C. § 12471.
45
   Technical Assistance Collaborative, Priced Out in the United States (2017), at 8,
http://www.tacinc.org/media/59493/priced-out-in-2016.pdf.
46
   Nat’l Fair Hous. Alliance, The Case for Fair Housing: 2017 Fair Housing Trends Report
(Apr. 2017), at 27, https://nationalfairhousing.org/wp-content/uploads/2017/07/TRENDS-
REPORT-2017-FINAL.pdf.
47
   Meghan P. Carter, How Evictions from Subsidized Housing Routinely Violate the Rights of
Persons with Mental Illness, 5 Nw. J. L. & Soc. Pol’y. 118, 118-19 (2000).
                                                  24
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 26
                                                         25 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 565
                                                                             444



has a far-reaching and lasting impact, including the loss of rental subsidies, stigmatization, and

even homelessness.48

        99.     Access to accessible and affordable housing is central for the well-being of

individuals with disabilities and particularly for people who have mental disabilities. Research has

consistently demonstrated that “individuals with severe mental illnesses who have adequate

housing experience fewer complications and are less likely to have co-occurring disorders, such

as substance abuse, that exacerbate mental illnesses,” and “are more likely to adhere to their

treatment plans, which can help cognition and aid social function.” 49

        100.    HUD has also acknowledged that local nuisance or crime-free housing ordinances,

like Bedford’s Ordinance, may have an unjustified discriminatory impact on individuals with

disabilities in violation of the Fair Housing Act. 50

        101.    In addition to extending the Fair Housing Act’s protections to individuals with

disabilities, the United States Congress has repeatedly recognized the importance of ensuring equal

access to housing for individuals with disabilities by enacting Title II of the Americans With

Disabilities Act and Section 504 of the Rehabilitation Act of 1973. Congress passed the Americans

With Disabilities Act to “provide a clear and comprehensive national mandate for the elimination

of discrimination against individuals with disabilities.”51 The City’s policy of penalizing people




48
   Id.
49
   Id. at 119.
50
   See supra note 34, at 1. U.S. Dep’t of Hous. & Urban Dev., Office of General Counsel
Guidance on Application of Fair Housing Act Standards to the Enforcement of Local Nuisance
and Crime-Free Housing Ordinances Against Victims of Domestic Violence, Other Crime
Victims, and Others Who Require Police and Emergency Services (Sept. 13, 2016), at 12,
https://www.hud.gov/sites/documents/FINALNUISANCEORDGDNCE.PDF.
51
   42 U.S.C. § 12101(b)(1).
                                                  25
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 27
                                                         26 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 566
                                                                             445



with disabilities is inconsistent with these federal protections and is not the least discriminatory

means of furthering any legitimate government purpose.

        102.   For the purposes of the ADA, disability includes: (1) “[a] physical or mental

impairment which substantially limits one or more . . . major life activities”; (2) “[a] record of

having such an impairment”; or (3) when a person is “regarded as having such an impairment.” 52

        103.   Penalizing residents seeking assistance related to their disabilities or the disabilities

of their family members jeopardizes the safety and well-being of individuals with disabilities and

often results in lasting harm to those affected. Moreover, the City’s Nuisance Ordinance

discourages residents from seeking assistance with mental health crises or other concerns related

to individuals with disabilities, thereby jeopardizing the safety and well-being of Bedford

residents.

        104.   Title II of the Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12131,

12132, prohibits discrimination against individuals with disabilities, including people with

intellectual disability, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, learning

disabilities, traumatic brain injury, major depressive disorder, bipolar disorder, post-traumatic

stress disorder, obsessive compulsive disorder, and schizophrenia, and autistic people.

Specifically, Title II of the ADA prohibits discrimination against individuals with disabilities in

programs and activities.53 Title II also requires that “a public entity shall administer services,

programs, and activities in the most integrated setting appropriate to the needs of the qualified

individuals with disabilities.”54




52
   28 C.F.R. § 35.108(a)(1); see also id. § 35.108(d)(2).
53
   42 U.S.C. §§ 12131, 12132.
54
   28 C.F.R. § 35.130(d).
                                                  26
      Case:
      Case: 1:19-cv-00373-KBB
            1:19-cv-00373-KBB Doc
                              Doc #:
                                  #: 55-4
                                     40-1 Filed:
                                          Filed: 09/17/20
                                                 01/30/20 28
                                                          27 of
                                                             of 45.
                                                                44. PageID
                                                                    PageID #:
                                                                           #: 567
                                                                              446



          105.   As a local government body, the City is a “public entity” under the ADA.55

Accordingly, the City is subject to liability under the ADA.

          106.   Moreover, the ADA’s “services, programs, or activities” language “encompasses

virtually everything that a public entity does,” including the provision of police and emergency

services.56

          107.   The provision of police and emergency services to individuals with disabilities does

not require fundamental modifications to the City’s programs, nor does it impose an undue burden.

          108.   Bedford continued to enforce the Nuisance Ordinance in these discriminatory ways

even after scholars, the Fair Housing Center, advocates, and others alerted the City about how its

implementation discriminates against people of color, residents with disabilities, and women

domestic violence survivors, among other vulnerable groups.

          109.   Bedford’s Ordinance and its pattern of enforcement denies residents of Bedford

their constitutionally and statutorily guaranteed right to be free of invidious government

discrimination.

                                     Injury to the Fair Housing Center

          110.   Bedford’s enactment and enforcement of its Nuisance Ordinance has injured and is

              continuing to injure Plaintiff the Fair Housing Center.

          111.   The Fair Housing Center’s mission is to promote and expand equal housing

opportunities and eliminate housing discrimination in Northeast Ohio, including in the City of

Bedford. 101. To effectuate its goals, the Fair Housing Center provides counseling, education, and

support including direct advocacy, research, preliminary investigation, and assistance in the




55
     42 U.S.C. § 12131(1).
56
     Johnson v. City of Saline, 151 F.3d 564, 569 (6th Cir. 1998).
                                                   27
      Case:
      Case: 1:19-cv-00373-KBB
            1:19-cv-00373-KBB Doc
                              Doc #:
                                  #: 55-4
                                     40-1 Filed:
                                          Filed: 09/17/20
                                                 01/30/20 29
                                                          28 of
                                                             of 45.
                                                                44. PageID
                                                                    PageID #:
                                                                           #: 568
                                                                              447



administrative complaint process to those who experience housing discrimination. The Fair

Housing Center also engages in activities designed to encourage fair housing practices by

educating consumers regarding their rights and professionals regarding their responsibilities

under the Fair Housing Act, and by working with elected and government representatives to protect

and improve fair housing and related laws. The Fair Housing Center also conducts research into

housing and lending patterns, and related fair housing matters throughout Northeast Ohio in order

to educate government officials, individuals who work in the housing industry, and the public as

a whole in furtherance of the Fair Housing Act’s goals of prohibiting housing discrimination and

taking affirmative measures to undo the effects of past discrimination.

          112.   The Fair Housing Center has engaged in extensive research and outreach related to

Criminal Activity Nuisance Ordinances in general, and specifically with regard to Bedford’s

Nuisance Ordinance. For example, in February 2019 the Fair Housing Center published a report

detailing the impact of Bedford’s and similar ordinances on domestic violence and stalking

survivors.57 The report found that 13% of surveyed survivors of domestic violence were evicted,

and 20% were discouraged from calling 911.

          113.   Since Bedford enacted its Ordinance, the Fair Housing Center has provided over

100 hours of information and assistance for instances related to more than 13 complaints of

housing discrimination in the City. This included complaints related to the Ordinance. This also

included complaints related to discrimination on the basis of race, sex, and disability, among other

protected classes. In doing so, the Fair Housing Center has spent its limited resources on mitigating

the devastating consequences of housing insecurity caused by the City’s Ordinance.




57
     See supra n. 35.
                                                 28
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 30
                                                       29 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 569
                                                                           448



       114.    The Fair Housing Center has expended many hours of staff time advocating for

residents in Bedford, including through public outreach and outreach to Bedford’s city manager

and law director.

       115.    The Fair Housing Center’s core service area of Cuyahoga and Lorain Counties in

Northeast Ohio includes more than 1.5 million residents. The Fair Housing Center’s research often

covers the expanded 6-county Cleveland-Elyria Metropolitan Statistical Area. The organization

performs this work with an operating budget of less than $700,000 and the efforts of 8 full-time

and 1 part-time staff members.

       116.    The Fair Housing Center’s mission has been frustrated as a result of Bedford’s

enactment and enforcement of the Ordinance. To counteract Bedford’s discriminatory actions and

ensure residents of Bedford and surrounding areas know that the Fair Housing Act protects them

from housing discrimination because of race, national origin, sex, disability, color, religion, and

familial status and that Bedford officials understand their responsibilities under the Fair Housing

Act, the Fair Housing Center has had to divert resources it would otherwise have spent furthering

its mission to protect and expand fair housing rights, eliminate housing discrimination, and

promote integrated communities in the region. The Fair Housing Center has had to divert

significant financial resources and staff time to advocacy and education in Bedford.

                                  Injury to Plaintiff Beverley Somai

       117.    Ms. Somai is an Indo- and Afro-Guyanese Woman of Color who is multi-racial and

widely perceived as Black. She immigrated to the United States with her family over twenty years

ago from Guyana and became a naturalized citizen of the United States in 2008.

       118.    Ms. Somai is the mother of an adult son who has a developmental disability.




                                                29
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 31
                                                       30 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 570
                                                                           449



       119.    She and her son reside in an apartment unit located in Bedford. Their apartment is

subsidized through the Housing Choice Voucher Program (“HCVP”) administered by Cuyahoga

Metropolitan Housing Authority (“CMHA”).

       120.    Prior to moving to Bedford, Ms. Somai lived in public housing in Kent, Ohio until

she obtained a Voucher to rent an apartment of her choice. She resided in such an apartment in

Windham, Ohio, but found the location lacking in educational and employment opportunities.

       121.    In search of better educational opportunities for her son and employment

opportunities for herself, Ms. Somai searched for an apartment in Bedford that accepted

participants in the HCVP.

       122.    Ms. Somai and her son survive based solely on limited disability income, do not

own a vehicle, and rely on school buses and public transportation to get around.

       123.    In October 2017, Ms. Somai executed a written lease for their apartment in Bedford

that was suitable for herself and her son. It is in close proximity to nature, within easy walking

distance to a grocery store, and has a school bus stop for her son at the driveway of the apartment

complex.

       124.    Upon moving to Bedford, Ms. Somai’s son enrolled in a Special Education program

for students with disabilities who are over the age of 18 but younger than 22 and, if he is able to

stay in the district, is on track to graduate in May 2019.

       125.    About two months after moving in, Ms. Somai discovered that another tenant who

resides in an apartment directly below hers often played his television and stereo very loudly at all

times of the day, including late at night and very early in the morning.

       126.    Like many parents of children with developmental disabilities, Ms. Somai tries to

maintain a calm and quiet home environment and to minimize unpredictable noise and disruptions.



                                                 30
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 32
                                                       31 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 571
                                                                           450



Ms. Somai was concerned with the impact that the noise and music would have on her son, who

is sensitive and reactive to loud noises due to his disability. Accordingly, Ms. Somai decided to

seek assistance to resolve the dispute.

        127.   Ms. Somai reported the noisy neighbor to her landlord and to the maintenance man

at the apartment complex. Both of them advised her to call the police.

        128.   Because her landlord failed to address the noisy neighbor and, instead, advised Ms.

Somai to call the police to make noise complaints, Ms. Somai did call the police to report the

downstairs neighbor when he played his television and stereo too loudly.

        129.   Ms. Somai first began reporting the noisy neighbor to the police in November 2017.

In response to these initial calls, the police reported that they, too, observed loud television and

stereo sounds coming from the downstairs neighbor’s apartment and told him to keep his volume

down.

        130.   The downstairs neighbor did not heed the police warning and continued to play his

television and stereo loudly; in some cases, so loudly that Ms. Somai reported to the police that it

was causing her floor to vibrate.

        131.   Bedford police never did cite the downstairs neighbor for the noise complaints and

so, the neighbor continued to make noise and Ms. Somai continued to call for help.

        132.   Beginning in March of 2018, the downstairs neighbor began to engage in behavior

that intimidated Ms. Somai and her son. The neighbor’s behavior included following Ms. Somai

and her son to the grocery store and bus stop, and lurking around their apartment.

        133.    That same month, Ms. Somai contacted the Bedford Police Department to report

that her neighbor had been following her and her son around for several days, which intimidated




                                                31
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 33
                                                       32 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 572
                                                                           451



Ms. Somai. Ms. Somai reported that her neighbor followed her to the grocery store and “whenever

she leaves the house,” that her neighbor lurked outside of her apartment.

       134.    In April of 2018, Ms. Somai again contacted the Bedford Police Department to

report that her neighbor continued to follow and watch her and her son, despite requests to leave

them alone.

       135.    In May of 2018, Ms. Somai again contacted the Bedford Police Department to

report that her neighbor continued to watch and follow her.

       136.    Ms. Somai reported this escalation to both her landlord and Bedford police, but in

most instances, they did not take her seriously. Instead, in May of 2018, Bedford police officers

advised Ms. Somai to stop calling the police, and then pressured Ms. Somai’s landlord to pursue

eviction against Ms. Somai through a nuisance letter.

       137.    Ms. Somai placed her last call, to date, to Bedford police on December 17, 2018,

to report that the downstairs neighbor had followed her and her son to the grocery store after she

picked her son up from the school bus stop. After this call, Bedford police contacted Ms. Somai’s

landlord and pressured the landlord to pursue eviction against Ms. Somai.

       138.    Unbeknownst to Ms. Somai, Bedford sent her landlord a letter dated December 19,

2018, stating “[y]ou are hereby notified that it is the intent of the Bedford Police Department to

utilize this ordinance in any future police responses to this address that comply with sections

511.12.” (See Nuisance Letter, Exhibit B.)

       139.    Ms. Somai was not provided with a copy of the letter and was not given any

opportunity to respond, object, or appeal the nuisance designation.

       140.    On December 28, 2018, Ms. Somai’s landlord served her with a notice to vacate

and attached the December 19, 2018 letter from the Bedford police.



                                               32
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 34
                                                       33 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 573
                                                                           452



        141.    Despite that Ms. Somai had effectively abated the so-called nuisance, by ceasing to

make any further calls to the Bedford police after December 17, 2018 (even though her downstairs

neighbor continued to engage in the disturbing and intimidating behavior), Ms. Somai’s landlord

nevertheless filed an eviction action in the Bedford Municipal Court on January 25, 2019 which is

captioned JCAST Partnership LLC v. Beverley Somai, Case 19CVG00394.

        142.    As a consequence of the first eviction filing, Ms. Somai and her son experienced

disruptions in their lives worrying about having to move involuntarily.

        143.    Ms. Somai, in order to devote more time to packing up their home and search for

alternative housing, postponed enrolling in a course where she could obtain a certification to be a

home healthcare aide.

        144.    Ms. Somai and her son lived with the very real fear that, because they might have

to relocate out of the school district in which her son was receiving special education services, he

would not be able to graduate with a special education degree and that he would age out of

eligibility for special education.

        145.    Having now learned of Bedford’s nuisance designation through her landlord, Ms.

Somai is scared to call the police in the future if she needs help. Ms. Somai feels unwelcome in

her home and in her chosen city.

        146.    Even if Ms. Somai is spared from eviction for the time being, she faces an ongoing

risk of eviction if she places any further calls to Bedford police. Based on the application of

Bedford’s Ordinance to her, she must choose between seeking police assistance to protect her and

her family’s safety and well-being, and keeping her family housed in the residence that she chose.




                                                33
     Case:
     Case: 1:19-cv-00373-KBB
           1:19-cv-00373-KBB Doc
                             Doc #:
                                 #: 55-4
                                    40-1 Filed:
                                         Filed: 09/17/20
                                                01/30/20 35
                                                         34 of
                                                            of 45.
                                                               44. PageID
                                                                   PageID #:
                                                                          #: 574
                                                                             453



        147.      By enforcing the Nuisance Ordinance against Ms. Somai, Bedford is interfering

with Ms. Somai’s First Amendment right to petition her government for redress of grievances and

to free speech.

        148.      Ms. Somai and her son face long-lasting devastating harm should they be evicted

as a result of Bedford’s enforcement of the Nuisance Ordinance that is punitive and grossly

disproportionate.

        149.      In addition to the obvious and immediate financial hardship,58 evictions negatively

impact the mental and physical health of those affected, the ability to keep one’s job, and academic

achievement of household members. 59

        150.      If Ms. Somai is evicted, she and her son face the following consequences at least:

                   a)    Ms. Somai and her son will be homeless as the result of a sudden

         involuntary move;

                   b)    Ms. Somai’s Voucher with CMHA will be in jeopardy as an eviction

         judgment may be grounds for termination from the federal subsidy program;

                   c)    If Ms. Somai is terminated from the HCVP, she will be ineligible for all

         federally subsidized housing programs for 3-5 years;

                   d)    Ms. Somai will have an eviction judgment on her record, which will act as

         a barrier to her and her son finding housing in the future, in addition to the existing

         barriers making housing difficult to find for low-income women of color;




58
   Matthew Desmond and Rachel Tolbert Kimbro, “Eviction’s Fallout: Housing, Hardship, and
Health,” Social Forces 94, no. 1 (Sept. 1, 2015): 295-324, available at
https://doi.org/10.1093/sf/sov044.
59
   Robin L. Ersing, Richard Sutphen, and Diane Nicole Loeffler, “Exploring the Impact and
Implications of Residential Mobility: From the Neighborhood to the School,” Advances in Social
Work 10, no. 1 (March 19, 2009): 1-18.
                                                  34
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 36
                                                       35 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 575
                                                                           454



        151.    For all of this, Ms. Somai has suffered stress and anguish over the threat of losing

            her housing and the many collateral consequences of an eviction that will last for years

            to come. She has lost sleep, felt bodily pains as a result of the stress, expended limited

            funds on bus fare to find resources to assist with her eviction and challenge the

            enforcement of the Nuisance Ordinance. Even if she is not evicted, she will remain in

            fear of eviction based on the Ordinance.

                                      CLAIMS FOR RELIEF

                                           COUNT ONE
 VIOLATION OF THE OHIO CONSTITUTION AND THE FIRST AMENDMENT TO
      THE U.S. CONSTITUTION: FREE SPEECH & RIGHT TO PETITION

        152.    Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

 herein.

        153.    The First Amendment to the United States Constitution protects the freedom of

 speech and the right to petition the government for a redress of grievances.

        154.    The Ohio Constitution also protects the rights of people to express themselves and

 their needs. Ohio Const. Art. 1, § 11.

        155.    It has been custom and/or policy of the City and its officials while acting under

color of state law to deprive Plaintiffs and other Bedford residents constitutional rights, specifically

their guaranteed right to freedom of speech and the right to petition the government for redress of

grievances.

        156.    The Nuisance Ordinance and its application violates Plaintiffs’ Constitutional right

to freedom of speech and to petition the government for redress of grievances.




                                                  35
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 37
                                                       36 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 576
                                                                           455



        157.    Communications to law enforcement—including (1) reporting physical assault, (2)

 reporting criminal activity, and (3) filing a complaint with law enforcement—are constitutionally-

 protected activities.

        158.    The First Amendment also prohibits restrictions on the expression of information

 or speech, including prohibitions on reporting crime or requesting police service.

        159.    Additionally, the Nuisance Ordinance is overly broad and infringes on the

constitutionally protected right to freedom of speech and the right to petition the government for

redress of grievances of Plaintiffs.

        160.    The City’s enforcement of the Nuisance Ordinance based on Ms. Somai’s calls to

 the police for assistance directly violates her right to petition the government to redress grievances

 and the freedom of speech.

        161.    Because of the Ordinance, Ms. Somai and Bedford residents like her fear penalties,

 including eviction, for calling the police, and are chilled from doing so.

        162.    The Nuisance Ordinance, particularly as applied to victims of crime such as

 domestic violence, those in need of police assistance, and people seeking to report potential

 crimes, does not advance any compelling government interest and is not narrowly tailored to

 justify the infringement of the fundamental right to call the police.

        163.    The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct.

        164.    The City deprived and continues to deprive Plaintiffs of their constitutionally

 protected First Amendment rights.

        165.    As a result of the wrongful actions of the City, Plaintiffs have and will continue to

sustain impairment of their constitutional rights and attendant damage.



                                                  36
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 38
                                                       37 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 577
                                                                           456



                                               COUNT TWO
                 VIOLATIONS OF THE FOURTEENTH AMENDMENT TO THE U.S.
                       CONSTITUTION: PROCEDURAL DUE PROCESS
          166.   Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

herein.

          167.   The Fourteenth Amendment to the United States Constitution and its Ohio

equivalent provide that no person shall be deprived of life, liberty, or property without due process

of law. When government action puts an individual’s liberty or property interests in jeopardy, the

individual is constitutionally entitled to notice and an opportunity to be heard.

          168.   It has been custom and/or policy of the City and its officials while acting under

color of state law to deprive Ms. Somai of her constitutional rights, specifically her guaranteed

right to due process.

          169.   On its face and by design, the Nuisance Ordinance does not require any notice to

tenants when the Ordinance is enforced related to properties where they reside, nor does it give

tenants an opportunity to contest either the discretionary decision to characterize a situation as

triggering the Ordinance or the decision to enforce the Ordinance. The Ordinance puts Ms. Somai

and others throughout the City at risk of losing their housing and other injuries without any notice

or opportunity to object.

          170.   The City deprived and continues to deprive Plaintiffs and others throughout the

City of their constitutional right to procedural due process.

          171.   The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct. In fact, the City intentionally increased a tenant’s exclusion from the process of

designating the property a nuisance in 2017 when the Nuisance Ordinance clarified that tenants

could not appeal a nuisance designation.



                                                  37
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 39
                                                       38 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 578
                                                                           457



          172.   As a result of the wrongful actions of the City, Plaintiffs and others like them have

suffered and will continue to sustain impairment of their constitutional rights and damage.

                                      COUNT THREE
                  VIOLATIONS OF THE FOURTEENTH AMENDMENT TO THE U.S.
                           CONSTITUTION: EQUAL PROTECTION

          173.   Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

herein.

          174.   The Fourteenth Amendment prohibits states from denying an individual equal

protection under the law.

          175.   It has been custom and/or policy of the City and its officials while acting under

color of state law to deprive Plaintiffs of their constitutional rights, specifically their guaranteed

right to equal protection.

          176.   The Nuisance Ordinance and its application violates Plaintiffs’ Constitutional right

to equal protection.

          177.   The City intentionally discriminated in the enactment and enforcement of the

Ordinance on the basis of race and sex.

          178.   The City also lacked any rational basis for enacting the Ordinance, or for its

enforcement practices. Enforcement of the Nuisance Ordinance in situations where residents seek

emergency or police assistance or are the victims of crime does not advance a legitimate

government interest.

          179.   By virtue of its actions as set forth herein, the City violated Plaintiffs’ constitutional

right to equal protection.

          180.   The deprivation of constitutional rights was a foreseeable consequence of the City’s

conduct in enacting and enforcing the Ordinance.



                                                    38
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 40
                                                       39 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 579
                                                                           458



          181.   As a result of the wrongful actions of the City, Plaintiffs have suffered and will

continue to sustain impairment of their constitutional rights and damage.

                            COUNT FOUR: 42 U.S.C. §§ 3601 et seq.
                   VIOLATION OF THE FEDERAL FAIR HOUSING ACT

          182.   Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

herein.

          183.   The City’s enactment and enforcement of its Nuisance Ordinance intentionally

discriminates based on protected characteristics, including race, disability, and sex, in violation of

the Fair Housing Act (“FHA”).

          184.   The City’s enforcement of its Nuisance Ordinance has an unjustified disparate

impact based on protected characteristics, including race, disability, and sex, in violation of the

Fair Housing Act.

          185.   The City’s enforcement of its Nuisance Ordinance makes housing unavailable and

discriminates in the terms, conditions, and/or privileges of housing, as well as in the provision of

services in connection with the rental of housing, based on protected characteristics, including

race, disability, and sex, in violation of the Fair Housing Act.

          186.   The City failed to make reasonable accommodations in rules, policies, practices,

and/or services, when such accommodations were necessary to afford members of protected

classes the equal opportunity to use and enjoy a dwelling, in violation of the Fair Housing Act.

          187.   As a result of the City’s violation of the Fair Housing Act, Plaintiffs have suffered

and will continue to suffer injury.




                                                  39
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 41
                                                       40 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 580
                                                                           459



                             COUNT FIVE: OHIO R.C. § 4112.02(H)
                        VIOLATION OF OHIO’S FAIR HOUSING ACT

          188.   Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

herein.

          189.   Plaintiffs are entitled to enforce their rights under Ohio’s Fair Housing Act, R.C. §

4112.02(H).

          190.   The City, as a political subdivision of the State of Ohio is a “person” required to

comply with Ohio’s Fair Housing Act R.C. § 4112.01(A)(1).

          191.   The Ohio fair housing laws also bar practices that make housing unavailable or

             otherwise discriminate based on protected classes. These laws also bar discrimination

             in the terms or conditions as well as in the privileges in connection with occupancy.

          192.   The Nuisance Ordinance violates Ohio law and has harmed Plaintiffs as set forth

above.

          193.   Accordingly, Plaintiffs suffered and will continue to suffer deprivation of their

rights under Ohio law.

          194.   The City’s actions are illegal, violate R.C. §4112.02(H), and constitute

discriminatory housing practices.

                            COUNT SIX: 42 U.S.C. §§ 12131 ET SEQ.

          VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990

          195.   Plaintiffs restate the preceding paragraphs of this Complaint as if fully rewritten

herein.

          196.   The City is a public entity subject to Title II of the Americans With Disabilities Act

of 1990, as amended, 42 U.S.C. §§ 12131 et seq.



                                                  40
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 42
                                                       41 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 581
                                                                           460



       197.    Through its enactment and enforcement of its Nuisance Ordinance, the City has

discriminated against individuals with disabilities in violation of Title II of the Americans With

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12132 et seq., and its implementing regulations,

28 C.F.R. pt. 35.

       198.    By the actions set forth above, the City has violated the ADA, 42 U.S.C. § 12131

et seq., by, among other things:

               a. Denying qualified individuals with disabilities the benefit of its programs,

                    services, or activities, 28 C.F.R. § 35.130(a);

               b. Denying qualified individuals with disabilities an equal opportunity to

                    participate in or benefit from its programs, services, or activities, 28 C.F.R. §

                    35.130(b)(1)(ii);

               c. Utilizing criteria or methods of administration that have the effect of

                    discrimination against qualified individuals with disabilities or that have the

                    purpose or effect of defeating or substantially impairing accomplishment of the

                    objectives of the City’s program with respect to individuals with disabilities, 28

                    C.F.R. § 35.130(b)(3)(i), (ii), (8);

               d. Failing to make reasonable modifications in policies, practices, or procedures

                    when the modifications are necessary to avoid discrimination on the basis of

                    disability; 28 C.F.R. § 35.130(b)(7)(i); and

               e. Excluding or otherwise denying equal services, programs, or activities to an

                    individual because of their relationship or association with a person with a

                    disability, 28 C.F.R. § 35.130(g).




                                                   41
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 43
                                                       42 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 582
                                                                           461



       199.    The City’s discriminatory conduct as described above has caused injury to

individuals with disabilities and others associated with them, and to Plaintiff the Fair Housing

Center, as detailed above.

       200.    The City’s conduct described above was intentional, willful, reckless, deliberately

indifferent to, and/or otherwise taken with disregard for the rights of individuals with disabilities

and those associated with them.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seek:

       (a)     A declaration that the Nuisance Ordinance is unconstitutional and/or unlawful as

written and/or as applied and is, therefore, null and void;

       (b)     Preliminary and/or permanent injunctive relief, including an order enjoining

enforcement of the Nuisance Ordinance and an order directing the City of Bedford, its officers,

employees, agents, successors and all other persons in active concert or participation with it, to

take all affirmative steps to ensure its compliance with the Fair Housing Act and 4112.02(H)

including steps to prevent the recurrence of any discriminatory conduct and to eliminate to the

extent practicable the effects of its unlawful practices as described herein;

       (c)     Compensatory damages;

       (d)     Attorney’s fees and costs pursuant to 42 U.S.C. § 1988(b), 42 U.S.C. § 3613(c),

and Ohio R. C. §4112.51(D), and

       (e)     Any further declarative, injunctive, financial or other equitable relief this Court

deems equitable, just and appropriate.


January 30, 2019




                                                 42
Case:
Case: 1:19-cv-00373-KBB
      1:19-cv-00373-KBB Doc
                        Doc #:
                            #: 55-4
                               40-1 Filed:
                                    Filed: 09/17/20
                                           01/30/20 44
                                                    43 of
                                                       of 45.
                                                          44. PageID
                                                              PageID #:
                                                                     #: 583
                                                                        462




                                  Respectfully submitted,

                                  /s/Elizabeth Bonham
                                  Elizabeth Bonham (0093733)
                                  Freda J. Levenson (0045916)
                                  Joseph Mead (0091903)
                                  American Civil Liberties Union of Ohio Foundation
                                  4506 Chester Avenue
                                  Cleveland, OH 44103
                                  (614) 586-1958
                                  ebonham@acluohio.org
                                  attyjmead@gmail.com
                                  flevenson@acluohio.org

                                  Sandra S. Park (pro hac vice granted)
                                  Linda Morris (pro hac vice granted)
                                  American Civil Liberties Union
                                  Women’s Rights Project
                                  125 Broad St. 18th Floor
                                  New York, NY 10004
                                  (212) 519-7871
                                  spark@aclu.org
                                  lindam@aclu.org

                                  Counsel for all Plaintiffs

                                  Sara E. Bird (0096545)
                                  Jennifer E. Sheehe (0084249)
                                  The Legal Aid Society of Cleveland
                                  1223 West Sixth Street
                                  Cleveland, Ohio 44113
                                  Ph. (216) 861-5407 – SEB
                                  Ph. (440) 210-4521 – JES
                                  Fax (216) 861-0704
                                  sara.bird@lasclev.org
                                  jsheehe@lasclev.org

                                  Counsel for Plaintiff Beverley Somai




                                    43
   Case:
   Case: 1:19-cv-00373-KBB
         1:19-cv-00373-KBB Doc
                           Doc #:
                               #: 55-4
                                  40-1 Filed:
                                       Filed: 09/17/20
                                              01/30/20 45
                                                       44 of
                                                          of 45.
                                                             44. PageID
                                                                 PageID #:
                                                                        #: 584
                                                                           463



                                       JURY DEMAND

        Plaintiffs hereby demand a trial by the maximum number of jurors permitted by law as to

all issues in this action.


                                            /s/    Elizabeth Bonham
                                            Sara E. Bird (0096545)
                                            Jennifer E. Sheehe (0084249)
                                            Elizabeth Bonham (0093733)
                                            Joseph Mead (0091903)
                                            Freda J. Levenson (0045916)
                                            Sandra S. Park (pro hac vice granted)
                                            Linda Morris (pro hac vice granted)




                                               44
